OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in so much of the opinion by Justice J. Robert Lynch at the Appellate Division as pertains to the requested upward modification of child *705support (119 AD2d 152; see also, Merl v Merl, 67 NY2d 359, 362). We note that the argument based on the increase in defendant’s wealth is not before us. Neither the trial court nor the majority at the Appellate Division made a finding with respect to this factor. No issue with respect to attorneys’ fees is presented to this court.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.